Citation Nr: 1220871	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, but not including PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1979, and was honorably discharged. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim of entitlement to service connection for PTSD.  

In April 2005, the Veteran testified at an RO hearing.  In September 2006, the Veteran, accompanied by her authorized representative, appeared at a Board hearing held before the undersigned Acting Veterans Law Judge in Montgomery, Alabama.  Transcripts of these hearings have been associated with the claims file.

In July 2007 and July 2010, the Board remanded the PTSD claim for additional development.  The appeal has now been returned to the Board for appellate review.

Following the certification of this appeal to the Board, additional evidence was added to the claims file.  However, the Veteran waived her right to have the RO initially consider this evidence in a statement dated in November 2011.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has added a separate issue to the appeal of entitlement to service connection for an acquired psychiatric disorder, to include the Veteran's current diagnosis of a schizoaffective disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, but not including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current PTSD is shown to be etiologically related to her active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or a disease that was incurred in or aggravated during a veteran's active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, since PTSD is an anxiety neurosis, rather than a psychosis, it cannot be presumed to have been incurred during the active military service, even if the disorder manifested to a compensable degree of at least 10 percent within one year after the active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during the active military service or, if not chronic, that was seen during the active military service with continuity of symptomatology demonstrated subsequent to the military service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to the active military service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of a chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).  

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is competent evidence of the existence of a current disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection presupposes a current diagnosis of the disorder claimed).  The Veteran was diagnosed with PTSD by the examiner at the March 2010 VA examination.  In particular, the Veteran's PTSD diagnosis was based on an in-depth mental status evaluation and took into consideration her pertinent medical and other history and reported symptoms.  See 38 C.F.R. § 3.304(f).  This PTSD diagnosis was in accordance with 38 C.F.R. § 4.125(a) (2011) (i.e., DSM-IV).  Therefore, she has proof of the disorder claimed.

However, service connection for PTSD requires not only medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), but also a link, established by medical evidence, between the current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

According to the DSM-IV criteria, a diagnosis of PTSD requires that the veteran be exposed to a traumatic event, and that he/she experience a number of specified current symptoms.  The traumatic event, or stressor, involves experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the veteran did not engage in combat with the enemy, or the veteran did engage in combat but the alleged in-service stressor is not combat related, then the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged in-service stressor.  Instead, the record must contain credible supporting evidence which corroborates the veteran's testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

There is no evidence suggesting the veteran engaged in combat against enemy forces, and she does not allege that she did.  She asserts, instead, that her PTSD is from an in-service sexual harassment.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14I, which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  The corresponding new citation for M21-1, Part III, 5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal assault, evidence from sources other than the veteran's service treatment records (STRs) may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.

Examples of behavior changes that may be found to constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 15.

As recently stated by the Court in Bradford v. Nicholson, 20 Vet. App. 200 (2006), § 3.304(f)(3) provides "unequivocally" that "VA will not deny a [PTSD] claim that is based on in-service personal assault" without first providing the requisite notice.  The Court also stated that § 3.304(f)(3) requires VA to advise personal assault claimants that credible supporting evidence of a stressor may include (1) "evidence from sources other than the veteran's service records" or (2) "evidence of behavior changes."  The Board must provide "a written statement of [its] findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record."  38 U.S.C.A. § 7104 (West 2002).

Here, the Veteran testified both at RO and Board hearings that she has PTSD as a result of in-service and post-service sexual harassment by her immediate supervisor, Sgt. First Class W., at DISCOM Headquarters in Fort Campbell, Kentucky.  The Veteran stated that she eventually told a Master Sgt. T. about the incidents, but she did not know whether Master Sgt. T. talked to her supervisor about the harassment as it did not stop.  Although she asked for, and was granted, an administrative discharge to take care of her daughter, the Veteran admitted that the sexual harassment was the primary reason for her request for an early discharge because she did not want to go to Germany, where her unit was being transferred, and have to work with Sgt. W. on a daily basis.  She reported that she first sought psychiatric treatment within a year of her military discharge at a VA medical facility and began to self-medicate with drugs to suppress the pain and shame.  Since her military discharge, the Veteran testified that she has received continuing VA psychiatric treatment.

The Board notes that February 2004 VA treatment records from the VA Medical Center (VAMC) in Bay Pines, Florida, document that the Veteran also reported that she was raped prior to entering the active military service, that her sister's boyfriend murdered her sister and then killed himself, and that her father was verbally and physically abusive (she denied sexual abuse).  The Board observed that these events could also be possible stressors for the Veteran's PTSD, and, in July 2010, remanded the appeal for an addendum medical opinion.  In October 2010, a VA psychologist reviewed the Veteran's claims file and provided an addendum medical opinion.  Specifically, the VA psychologist determined that it was "at least as likely as not" that the Veteran's current PTSD existed prior to her active military service.

In this regard, at the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for military service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such military service.  38 U.S.C.A. § 1111 (West 2002).  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a preexisting disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in the disorder during the military service.  If the veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  Compare 70 Fed. Reg. 23 ,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)) with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the evidence of record does not contain clear and unmistakable evidence that the Veteran's current PTSD pre-existed her 1978 entry into the active military service.  38 U.S.C.A. § 1153.  The October 2010 VA examiner did not use the correct standard of "clear and unmistakable evidence" in forming his opinion, and there are no other medical opinions of record regarding whether the Veteran's PTSD pre-existed her active military service.  Thus, the Board finds that the high level of clear and unmistakable evidence has not been met in this case.  Therefore, the presumption of soundness applies to the Veteran.  She is presumed to have been without PTSD upon her entry into the active military service.  38 U.S.C.A. §§ 1111, 1153.  

Regarding the Veteran's alleged in-service PTSD stressor, the Veteran's STRs are unremarkable for any express or implied mention of sexual harassment.  However, the Veteran's STRS do indicate that in March 1979, the Veteran requested (and was granted) an early discharge from the military due to a claimed childcare situation.  The Veteran's military service ended in June 1979.  Although not contemporaneous to the alleged sexual harassment at issue, the Veteran's request for an early discharge nonetheless provides probative evidence corroborating the Veteran's change in behavior after her military service, which continues to the present.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Regarding additional documentation of this in-service harassment, the RO was unable to obtain the Veteran's military performance reviews, which might have shown behavior changes to corroborate her claimed PTSD stressor.  After repeated searches, in September 2011, the RO made a Formal Finding that the Veteran's active duty performance evaluations were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Therefore, without performance reviews, the VA treatment records, coupled with the Veteran's sister's statements, including a statement dated in August 2005, regarding a post-service letter received from Sgt. W., and the Veteran's testimony of an increase in drug use following her separation from the military service, serve to corroborate the reported in-service sexual harassment.  The Veteran's contention of an in-service sexual harassment cannot be strengthened by the information contained in her personnel records, as these records are unavailable.  Id.

Further, VA psychologists on several occasions, including in January 2006, have diagnosed the Veteran with "PTSD, military sexual trauma" based on the Veteran's competent and credible reports of the occurrence of the claimed event during her active military service.  These diagnoses take into account evidence of some contemporaneous behavioral changes - including a pattern of anger, irritability, and drug use, since the Veteran requested an early discharge from the military.  These psychologists also indicated that the Veteran had symptoms of PTSD due to a history of sexual harassment during her military service.  Inasmuch as the Veteran's alleged stressor involved the persistent concern of harassment in the situation, the psychologists' conclusions are probative based on the behavioral changes noted.  See 38 C.F.R. § 3.304(f)(3).  Indeed, while generally credible evidence of the occurrence of a claimed stressor does not consist solely of medical evidence obtained after the fact (such as a VA physician's opinion following the military discharge), the Court held in Patton that this general rule in Moreau does not apply to personal assault based cases, especially where, as here, there is other probative evidence supporting the claim.  So all of this evidence must be considered together within the context of subsequent events.

Based upon consideration of all the evidence pertaining to the alleged incident, when all reasonable doubt is resolved in the Veteran's favor, the alleged stressor involving her sexual harassment has been sufficiently corroborated by the record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this respect, she explained in a February 2011 statement, that following the in-service sexual harassment, she "did what [she] had to do to get away from SFC Willaims."  Thus, in actuality, the Veteran's request for an early discharge from the military was the result of the mental anguish from her sexual harassment less than a year earlier. 

While the evidence that has been obtained is not necessarily of the specificity that it would corroborate all details associated with this incident, for the reasons stated, there nonetheless is sufficient corroboration of the Veteran's change in behavior and demeanor consistent with what she has alleged.  Therefore, resolving all reasonable doubt in her favor, the Board accepts her changes in behavior both during and since her military service as sufficient evidence that sexual harassment occurred during the active military service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).

Regarding a link between the in-service stressor and the current diagnosis, in March 2010, the Veteran was afforded a VA psychiatric examination.  The claims folder and medical records were reviewed by the VA examiner.  The examiner indicated that a Master Sergeant T. noticed that the Veteran's mood changed and that she became withdrawn during the time frame of the alleged sexual trauma.  On the basis of this observation by the Master Sergeant T., as well as based upon the Veteran's post-service drug use, the examiner opined that the alleged in-service sexual harassment had caused, or aggravated, the Veteran's PTSD.  

In October 2010, the March 2010 VA psychologist again reviewed the Veteran's claims file and provided an addendum medical opinion.  Specifically, the VA psychologist determined that it was "at least as likely as not" that the Veteran's current PTSD was aggravated by her active military service.  The examiner acknowledged that there was no evidence, independent of the Veteran's testimony, of in-service mental health symptoms and/or the sexual trauma.  The examiner noted that there was no evidence in the claims file that the Veteran's early discharge was a result of a military sexual trauma.  Nonetheless, the examiner determined, based on the subjective report of the Veteran, that it was "at least as likely as not" that the Veteran's current PTSD was aggravated by her active military service.  The examiner stated that sexual trauma with a fearful, helpless, or horrified response is considered to be a sufficient traumatic event to meet criterion A for a diagnosis of PTSD.  Based upon the "structured clinical interview with the Veteran whereas she reported that she was sexually assaulted prior to military service, therefore, the Veteran meets criterion A for PTSD, although at the time, was not subjectively nor medically determined to be experiencing symptoms or re-experience, avoidance, or arousal that would meet diagnostic criteria for PTSD."  However, with this information in mind, the examiner reasoned that there was an equal probability that the alleged sexual trauma experienced during the Veteran's active military service aggravated an otherwise dormant psychiatric disorder.

Therefore, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for PTSD.  The aforementioned evidence establishes a diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor actually occurred, and a link, established by the medical evidence, between her PTSD diagnosis and a verified in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  Thus, her claim of entitlement to service connection for PTSD must be granted.


ORDER

Service connection for PTSD is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the acquired psychiatric disorder claim can be properly adjudicated.  

First, the Veteran has not been provided with a proper duty-to-assist notice letter for her acquired psychiatric disorder claim.  Her previous notice letters have only dealt with her PTSD claim.  The Veteran must be provided with this requisite notice before her claim can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the most recent outpatient treatment records from the VAMC in Birmingham, Alabama, are dated from September 2010.  The most recent outpatient treatment records from the VAMC in Tuscaloosa, Alabama, are dated from March 2010.  The most recent outpatient treatment records from the VAMC in Bay Pines, Florida, are dated from November 2007.  All pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, but not including PTSD.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

2.  Obtain all pertinent VA outpatient treatment records from the Birmingham, Alabama, VAMC since September 2010 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Tuscaloosa, Alabama, VAMC since March 2010 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Bay Pines, Florida, VAMC since November 2007 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

3.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, but not including PTSD.  The Veteran and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2002). 



______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


